Citation Nr: 0606661	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  92-07 848	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served in the Army National Guard from 
September 1978 to November 1990, with active duty for 
training from May to July 1979 and June to August 1980.  He 
also had several other shorter periods of active and inactive 
duty for training during this period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the appellant's claims of service 
connection for the above noted disabiities.  The Board notes 
that these issues have been previously remanded numerous 
times for further development, and now return again before 
the Board.


FINDINGS OF FACT

1.  A preponderance of the evidence of record is against a 
finding that the appellant has a back disability related to 
service.

2.  A preponderance of the evidence of record is against a 
finding that the appellant has a hearing loss related to 
service.

3.  A preponderance of the evidence of record is against a 
finding that the appellant has tinnitus related to service.

4.  A preponderance of the evidence of record is against a 
finding that the appellant has a psychiatric disability, 
including PTSD related to service; a verified in-service 
stressor is not shown.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 (2005).  

2.  Hearing loss was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.303, 3.306 (2005).  

3.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.303, 3.306 (2005).  

4.  A psychiatric disability, including PTSD was not incurred 
or aggravated in active service.  38 U.S.C.A. §§ 101, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The  Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Appellants Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a March 2003 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued detailed statements of the case 
(SOC) in July 1991 and August 1999, as well as numerous 
supplemental statements of the case (SSOCs), to include the 
most recent SSOCs in June 2003 and April 2005, as well as 
numerous Board remands, most recently in October 2003, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claims.  
The Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2005 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the April 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not possible 
in the present case, since the initial rating actions were 
prior to the enactment of the VCAA.  However, the claimant 
has not been prejudiced by the timing of the notice.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Appellants Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA and private outpatient records have been obtained, and 
there is no contention that additional relevant records have 
not been obtained.  The appellant has not indicated that he 
has any additional evidence to submit.  The appellant 
received a hearing at the RO, at which time he had 
opportunity to present additional argument and evidence in 
support of his claims.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the appellant's VA and private 
inpatient and outpatient treatment records and reports of his 
VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the appellant or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term active military service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.  The 
appellant's service consists solely of active and inactive 
duty for training as a member of the Army National Guard.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred. If the evidence establishes that 
the appellant engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that service connection is not warranted for 
a back disability.  Initially, the Board notes that the 
appellant does appear to have a current back disability; the 
appellant was diagnosed with recurrent back pain due to 
recurrent lumbosacral strain in a May 1997 VA examination; 
however, the preponderance of the evidence of record 
indicates that the appellant's current back disability is not 
related to service.  In this regard, the Board notes that the 
appellant's service records indicate that the appellant 
reported that he hurt his back in July 1988 while on active 
duty for training, while digging a foxhole; and a statement 
of medical examination and duty status from June 1988 does 
indicate that the appellant's back injury at that time was 
incurred in the line of duty.  However, the overwhelming 
evidence of record indicates that, while the appellant may 
have had a temporary exacerbation of his back disability in 
June 1988 while on active duty for training, his back was 
primarily injured in October 1987, in a work related injury 
in which the appellant was reported to have sustained a mild 
diffuse bulge of the L4-5 disc.  Records show that the 
appellant received a worker's compensation settlement due to 
that injury.  

Records also show that the appellant was involved in a truck 
accident in 1986, also not while on active duty for training.  
The appellant himself reported in June 1988 in service that 
he had previously been diagnosed with a bulging disc, and 
been told not to do any heavy lifting.  While the appellant 
has also indicated that he initially injured his back in 
service in August 1980 while lifting a heavy item, the 
appellant's service medical records contain no indication of 
this injury.  The Board also points out that psychiatric 
records from 1990 and 1991 indicate that the appellant was 
experiencing psychiatric problems due to a back injury 
sustained at his work, and do not at that time note any back 
injury related to service.  The Board also points out that 
the report of the appellant's May 1997 VA examination 
indicated that the appellant had multiple back injuries in 
addition to those the appellant noted in service, that the 
appellant's recurrent episodes of back strain increased in 
severity depending on the appellant's psychological state, 
and that it was significant that the appellant had no signs 
of marked degeneration visible on X-rays.  

In support of his contention that his back disability is 
connected to service, the appellant has shown that he 
received a medical discharge from the National Guard.  While 
the appellant was discharged from the National Guard due to 
his back disability, and inability to perform required 
duties, the evidence of record, to include an October 1988 
memorandum report, clearly indicates that the appellant was 
found to be unable to perform his duties due to his work 
related back injury, not a service exacerbation of his 
preexisting back injury.  Considering this evidence, and all 
evidence of record, the Board therefore finds that the 
preponderance of the evidence of record indicates that the 
appellant's current back disability is not related to 
service.

The Board finds that service connection is also not warranted 
for hearing loss or tinnitus.  The evidence of record does 
show that the appellant currently has some degree of hearing 
loss, and a private treatment record dated January 2000 does 
show that the appellant reported tinnitus at that time.  
However, no evidence of record indicates that the appellant 
sustained any hearing loss injury in the line of duty.  While 
the appellant has reported having an "M-60" explode near 
his left ear during active duty for training, the appellant's 
service medical records are completely negative for 
complaints of, or treatment for, any hearing loss, tinnitus, 
or ear disability.  With no evidence having been presented to 
link the appellant's current hearing loss or tinnitus to his 
service in any way, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for either of these disabilities.

Finally, the Board finds that service connection is not 
warranted for a psychiatric disorder, to include PTSD.  
Initially, the Board notes that the appellant's service 
medical records are negative for complaints of, or treatment 
for, any psychiatric disorder.  Private records from 1990 and 
1991 show the appellant at that time to have a diagnosis of 
major depression with psychotic features, attributed to the 
appellant's back accident at work.  The appellant at that 
time was also first diagnosed with borderline intellectual 
functioning.  An April 1991 VA psychiatric examination 
specifically found that the appellant had no psychiatric 
diagnosis at that time.  From 1990 to 1994, when it appears 
the appellant first reported being assaulted in the military, 
the appellant was given various psychiatric diagnoses, to 
include depression, bipolar disorder, inadequate and 
primitive personality traits, and left cerebral hemisphere 
dysfunction; however, none of these diagnoses was related to 
service in any way.  In 1994, the appellant reported that he 
had been sexually assaulted by an Aunt when he was 6, and 
that he had been sexually and physically assaulted in the 
military by his sergeant.  Later VA treatment records include 
diagnoses of PTSD.  

The report of a June 1997 VA examination indicated that the 
appellant has a diagnosis of severe recurrent major 
depression, borderline intellectual functioning, and panic-
like attacks.  The examiner noted that the appellant reported 
that he felt he was abused in the service during his first 
period of active duty for training, but the examiner noted 
that the evidence did not show that the appellant was 
bothered by this when he was on later active duty for 
training, and in his later Guard service; and the examiner 
specifically noted that being in the service appeared to have 
reinforced the appellant's self image and stabilized him, and 
that since he had been discharged, he had done progressively 
poorly.  While later records have at times attributed the 
appellant's various psychiatric diagnoses, including PTSD, to 
service, the Board notes that records dated from shortly 
after the appellant left the National Guard reflect that 
psychiatric problems were not related to service.  The June 
1997 VA examinations did not result in diagnoses of PTSD and 
it was noted that his stressor had not been corroborated.  

As to the appellant's specific allegation of PTSD due to 
personal assault, the appellant has alleged, in statements 
and hearing testimony, that he was the victim of personal 
assault by one of his sergeants in 1979.  However, the 
appellant's service medical and personnel records are 
negative for any evidence that such an assault occurred; 
furthermore, there is no indication of behavioral or other 
changes, contained in these service records that could be 
used to indicate these stressful situations occurred.  As 
such, the existence of the appellant's stressor could not be 
confirmed.  Thus, the Board finds the preponderance of the 
evidence of record indicates that the appellant's current 
psychiatric diagnoses, to include PTSD, are not related to 
service.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied. 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


